DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 20100063221) with evidence from Dire et al. (Handbook of Sol-Gel Science and Technology).
Manabe discloses a polysiloxane composition that has high transparency while having excellent heat resistance and light resistance.  Concerning claims 1 and 7, Manabe discloses the composition comprises a first component of a polysiloxane compound that is a functionalized silsesquioxane and second component of a polymer that is a polyisobutylene, wherein the composition is used to form an adhesive (para.0024-0073 and 0110-0121).  In regards to claim 2, the composition is optically transparent (abstract). With respect to claims 3 and 4, the silsesquioxane is a polyhedral oligomeric silsesquioxane (para. 0025-0064), wherein as evidenced by Dire, a polyhedral silsesquioxane is a closed cage (Dire; p. 2, Introduction Section).  As such, a polyhedral silsesquioxane would meet the limitation of “cage” in claim 3.  Regarding claim 5, the functional groups can be (meth)acryloyl groups (para. 0029-0062).  With respect to claim 11, the composition is curable by electron beam radiation (para. 0103).

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 20100063221) with evidence from Dire et al. (Handbook of Sol-Gel Science and Technology) as applied to claim 1 above, and further in view of Willenbacher et al. (Ch. 4: Polyisobutene-based Pressure Sensitive Adhesives).
Manabe discloses the above, including the use of the composition in an adhesive but is silent to the claimed molecular weight of the polymer, blends thereof, and the addition of a tackifying resin.
Willenbacher discloses that pressure-sensitive adhesives generally contain a blend of low and high molecular weight PIB resins or high and medium molecular weight PIB resins, wherein the amount of each affects the resulting mechanical and physical properties of the adhesive (sections 4.2 and 4.3).  Willenbacher further sets forth what is considered “high”, “medium”, and “low” in terms of the viscosity molecular weight, wherein the Mv of 500000 to 1100000 g/mol is high, and low and medium is from 40000 to 120000 g/mol.  The blend of polyisobutylene resins of these molecular weights allows for adjusting of cohesive strength and tack, wherein the addition of low molecular weight polyisobutylene resins act as tackifying resins in adhesive compositions (pp. 4-2 to 4-15).  As such, it would have been obvious to one of ordinary skill in the art to use two different polyisobutylene resins, each having a different molecular weight and the use of a low molecular weight polyisobutylene as a tackifying resin, in  order to produce a PSA, have the desired mechanical and physical properties.

Claims 12-17 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20150240133) in view of Manabe et al. (US 20100063221).
Nakayama discloses an adhesive sheet that forms an encapsulating sealant for OLEDs.  Concerning claims 12 and 13, Nakayama discloses the adhesive sheet comprises a substrate that is PET and the like, upon which a PSA formed from a polyisobutylene-composition is disposed (para. 0045-0169).  However, Nakayama is silent to the adhesive having a silsesquioxane material.  Regarding claim 14, upon the substrate, a gas barrier layer formed from the same materials as the visible light transmissive material in the specification, is disposed on the substrate (para. 0174-0220).  Concerning claim 15, the WVTR is less than 0.05 g/m2/day in 90% RH, which overlaps and includes the claimed range (para. 0219).  With respect to claim 16, the adhesive further comprises a tackifier, in order to provide the adhesion (para. 0091-0119).  Regarding claim 17, the adhesive sheet further comprises a release sheet on the surface of the PSA (0221-0224). Concerning claims 18-20, the adhesive sheet is disposed onto an OLED, wherein the adhesive encapsulates the OLED (FIG. 2).  Regarding claim 21, the adhesive further comprises a tackifier, in order to provide the adhesion (para. 0091-0119).  However, Nakayama is silent to the adhesive having a silsesquioxane material.
Manabe discloses a polysiloxane composition that has high transparency while having excellent heat resistance and light resistance.  Concerning claims 1 and 7, Manabe discloses the composition comprises a first component of a polysiloxane compound that is a functionalized silsesquioxane and second component of a polymer that is a polyisobutylene, wherein the composition is used to form an adhesive (para.0024-0073 and 0110-0121).  The combination provides an adhesive that has excellent heat and light resistance.  As such, one of ordinary skill in the art would have been motivated to add a silsesquioxane to the adhesive of Nakayama.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Manabe discloses a range outside of the claimed range with respect to the silsesquioxane material.   Specifically, Manabe discloses the second component which can be polyisobutylene is found at a content of 1 to 200 parts per 100 parts POSS.  The total is 101 to 300 parts, resulting in a content of 0.99% to 66.67% PIB.  Therefore, the total of the POSS is about 33% to 99%, which is a range outside of the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeGroot, Jr. et al. (US 5952419).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783